Case 6:19-cv-00114-JDK-KNM Document 125 Filed 12/02/20 Page 1 of 3 PageID #: 930




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                               TYLER DIVISION

                                            §
RICHARD SCOTT SHAFER,                       §
                                            §
      Plaintiff,                            §
                                            §
v.                                          §    Case No. 6:19-cv-114-JDK-KNM
                                            §
BRYAN COLLIER, et al.,                      §
                                            §
      Defendants.                           §
                                            §

            ORDER ADOPTING REPORT AND RECOMMNEDATION
              OF THE UNITED STATES MAGISTRATE JUDGE
        Plaintiff Richard Scott Shafer, an inmate proceeding pro se, filed this civil

  rights lawsuit pursuant to 42 U.S.C. § 1983. The case was referred to United States

  Magistrate Judge K. Nicole Mitchell pursuant to 28 U.S.C. § 636.

        Plaintiff’s complaint raises several claims against several different defendants.

  Defendant Warden Jeffrey Catoe has moved to dismiss the claims against him

  arguing that Plaintiff did not show any harm resulting from the warden’s actions.

  Docket No. 54. Defendant Catoe further invoked his entitlement to qualified and

  Eleventh Amendment immunity and contended that Plaintiff’s pleadings as to him

  were conclusory and failed to state a claim upon which relief may be granted. Id.

        After reviewing the pleadings and briefing on the motion, the Magistrate Judge

  issued a Report recommending that the Court grant Defendant Catoe’s motion to

  dismiss. Docket No. 100. The Magistrate Judge observed that Plaintiff’s claims

  against Defendant Catoe were based on respondeat superior liability, but Plaintiff



                                            1
Case 6:19-cv-00114-JDK-KNM Document 125 Filed 12/02/20 Page 2 of 3 PageID #: 931




  failed to allege facts showing that Defendant Catoe affirmatively participated in acts

  causing a constitutional injury or implemented unconstitutional policies or customs

  resulting in a constitutional injury. Id. at 17. The Magistrate Judge also determined

  that Defendant Catoe’s failure to respond to Plaintiff’s requests or grievances in the

  manner which Plaintiff believed appropriate did not establish a constitutional

  violation. Id. at 17–19.

        Plaintiff    objected      to        the   Magistrate   Judge’s   Report   arguing   that

  supervisory responsibility makes Defendant Catoe liable and that Catoe failed

  to adequately respond to and remedy Plaintiff’s concerns.                    Docket No. 118.

  The Magistrate Judge correctly determined that supervisory liability, or

  respondeat superior, does not generally apply in § 1983 lawsuits; rather, a

  supervisor may be held liable if he affirmatively participates in the acts

  causing a constitutional deprivation or implements unconstitutional policies

  which causally result in the constitutional injury. Porter v. Epps, 659 F.3d 440,

  446 (5th Cir. 2011).       Plaintiff offered no facts showing that Defendant Catoe

  affirmatively     participated        in     acts   causing a constitutional deprivation or

  implemented any unconstitutional policies.

        Having conducted a careful de novo review of those portions of the

  Magistrate Judge’s proposed findings and recommendations to which the Plaintiff

  objected, the Court has determined that the Report of the Magistrate Judge is

  correct, and the Plaintiff’s objections are without merit. See 28 U.S.C. § 636(b)(1)

  (District Judge shall “make a de novo determination of those portions of the report

  or specified proposed findings or recommendations to which objection is made.”).

                                                      2
Case 6:19-cv-00114-JDK-KNM Document 125 Filed 12/02/20 Page 3 of 3 PageID #: 932




        Accordingly, the Court hereby OVERRULES Plaintiff’s objections and

  ADOPTS the Magistrate Judge’s Report (Docket No. 100) as the opinion of this

  Court. The Court GRANTS Defendant Catoe’s motion to dismiss (Docket No. 54),

  and the claims against Defendant Catoe are DISMISSED WITH PREJUDICE.

  Warden Jeffrey Catoe is DISMISSED as a party to this lawsuit. This dismissal shall

  have no effect upon the remaining claims and Defendants in this case.

        So ORDERED and SIGNED this 2nd day of December, 2020.



                                           ___________________________________
                                           JEREMY D. KERNODLE
                                           UNITED STATES DISTRICT JUDGE




                                          3
